Title: To George Washington from Major General Steuben, 1 August 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            Sir
            Philadelphia [c.1] Augt 1778
          
          I cannot any longer defer acknowledging the many favors I have received from you
            & expressing my desire of your Excellencys continuing the same favorable
            sentiments towards me.
          Immediately after my arrival here Congress were pleased to appoint a Committee to hear
            my Proposals—the Committee consists of Gen. Reed Mrss. Boudinot & Chace,
            & meet for the first time on saturday 8th Inst.; in the mean time, I am preparing a plan for the establishment of an Inspection,
            & as it is my wish, it shall be my endeavour, to form it on such principles, as
            may be agreable to your Excellency & the Army in general, and at the same time
            comprehend all the essential duties of the Office.
          In preparing this Plan, the good of the Service is my only motive, all personal views
            will be laid aside, & the duties of Inspector General laid down &
            defined, not for myself, but for any person the Congress may think proper to appoint to
            that Office.
          The Plan being fixed & approved by Congress—I shall, before it receives their
            final ratification insist on its being sent to your Excellency for your opinion thereon,
            & I beg my dear General that laying aside any partiality in my favor you will
            freely make any observations on it you may think proper.
          Whatever may be the result of this Affair I beg you will believe me with the greatest
            respect & esteem Sir Your Excellencys most Obedt hum. Servt
          
            Steuben
          
        